82 /SSCP-^1 )°2.

   'JL                                                                                             •JL3jJ£.




                                                       -i9 >?jJt " 't                       Ml-1A*lAfitit'

                 '..-..                  ...                 . ./ /Me   •   /   *       ,   .         /      .




       - KAf^e^ir ;«x{$-
^uAjj&m!^^

                                                                                                £j&KaiZ-
                                                                                    JA±> \MxM\dx^_d-a^t
                                                                                     &Ck£5-JZtiLijmL3S&L
                          OTOFCBffifflNAl
                          h~s-« v« tarn iflVlfIXIribs APPFAii-
                                                      I tl r C / w V                 JMzaaLjS-^Z&M-
                              FEB-Oft 2D15